               IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION


CEDRIC GREEN,


       Plaintiff,

V.                                            CASE NO. CV419-259


CORIZON HEALTH, CHATHAM COUNTY
SHERIFF OFFICE, and SHERIFF
JOHN WELCHER,


       Defendants.




                                ORDER


       Before the Court is the Magistrate Judge's April 13, 2021,

Report and Recommendation (Doc. 10), to which Plaintiff has not

filed objections. After a careful de novo review of the record,

the report and recommendation is ADOPTED as the Court's opinion in

this   case.   Therefore,   Plaintiff's   complaint   is DISMISSED.   The

Clerk of Court is DIRECTED to CLOSE this case.


       SO ORDERED this          day of June 2021.



                                  WILLIAM T. MOORE, JR.
                                  UNITED STATES   DISTRICT COURT
                                  SOUTHERN   DISTRICT OF GEORGIA
